The Supreme Court affirmed the decree of Common Pleas on April 27th, 1885, in the following opinion :
Per Curiam.
When a debtor owes several persons he may transfer property to one creditor to pay the debt due him, and the latter may take and hold the same, although he knows his debtor owed' other persons and could not pay all of them. There is no evidence of any fraud in this case. In the absence of a bankrupt law, a creditor may be preferred as was done here.
Decree affirmed and appeal dismissed at the costs of the appellant.